Title: To Thomas Jefferson from George Jefferson, 25 November 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 25th. Novr. 1799

I now forward you annexed a list of your Tobo.—Mrs. Keys nine Hhds: were shipped to-day on board the Schooner Polly Capt. Crowell.
Pickett Pollard & Johnston have applied to me for a small balance of 43/. due them by you. is it right—& shall I pay it?
 I inclose you Mr. Hanson’s receipt for £159–9–4 & am
Dear Sir Your Very humble servt.

Geo: Jefferson




TI No. 121
131
1496
}
121
Shipped to New York


95
131
1527
 95


96
131
1546
 96


12
123
1496
 12


14
106
1663
 14


15
107
1677
 15


1
131
1398
}
Shipped to Phila


2
131
1684


3
131
1569


4
131
1607


16
131
1536


17
131
1294


18
131
1443


19
131
1477


20
131
1609


21
131
1507


22
131
1419


23
131
1633


24
131
1615


25
131
1610


26
131
1384


27
131
1422


12
108
1550


13
108
1550


14
105
1514


15
104
1604


11
131
1474


9
126
1538


5
125
1433


6
129
1404


10
124
1320


7
128
1316


8
127
1331

—not found



 